DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-27, 29, 32, 33, 34-38, and 40-44 are as previously presented. Claims 1-20, 28, 30, 31, and 39 are cancelled.
Response to Arguments
Applicant’s arguments, see remarks, filed 4/26/2021, with respect to the rejection(s) of claim(s) 21-27, 29, 32-38, and 40-44 under 35 USC 103 have been fully considered but have not been found persuasive.  
Specifically applicant argued that the combination of Batchelder '98 (WO9719798, of record) in view of Batchelder ‘141 (US 5303141, of record) and Darley (US 5122315, of record) failed to teach or suggest “utilizing a velocity component to control flow rate” also referred to as a feedforward control system by applicant, applicant further arguing that what Batchelder teaches is a feedback system. 
This was not found persuasive as the claim as currently constructed does not require such a system what the claim requires is “utilizing generated toolpaths in a plurality of layers of a digital model; determining a velocity component of a print head based upon relative changes in velocity and acceleration along the generated toolpaths” and “controlling a rotation of the pair of engaged, counter-rotating gears in the gear assembly based upon the velocity component of the print head”. Batchelder ‘141 explicitly does teach utilizing generated toolpaths in a plurality of layers of a digital model (nozzle movement list, Fig. 7, C3L9-15) and determining a velocity component (i.e. the speed of translation of the nozzle 12, C6L36-52, determined via feedback sensor 60 which itself is based upon the relative changes in the actual velocity and actual acceleration of the nozzle along the generated toolpaths). While none of the combined references explicitly teach controlling a rotation of the pair of engaged, counter-rotating gears in the gear assembly based upon the velocity component of the print head, Batchelder ‘141 does teach that the flow rate should increase/decrease correspondingly with the nozzle velocity in order to deposit the same amount of material to each position (i.e. to achieve the same width) (C6L36-52). As such while the references do not explicitly teach all of the limitations it would have been obvious to one of ordinary skill in the art to modify the method as taught by the combination to use the counter rotating gears based on changes in velocity rather than cavitation of the nozzle being motivated to deposit the same amount of material to each position (i.e. to achieve the same width) (C6L36-52). The examiner notes that while applicant appears to be arguing that the velocities should be predetermined rather than obtained in real time in order to meet the limitation, the claim currently does not require the method to occur in a certain order i.e. the velocities are determined and then in the next step the gears are controlled based on the predetermined velocities. 
Applicant also argued “that Batchelder '98 does not disclose a first stage screw pump and Batchelder does not enable a two-stage apparatus where the second stage is a gear pump. Rather, Batchelder only cursorily discloses a gear pump”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21, 29-31 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder '98 (WO9719798, of record) in view of Batchelder ‘141 (US 5303141, of record) and Darley (US 5122315, of record).
With respect to claim 21, Batchelder ‘98 teaches a method for printing a three-dimensional part in a layer-wise manner with an extrusion-based additive manufacturing system (Fig. 1), the method comprising: feeding a first thermoplastic consumable material in a solid form to a first liquefier retained by the additive manufacturing system (Fig. 3, Pg. 8 L1-9); heating the fed first consumable material in the first liquefier to produce a first molten material (Fig. 3, Pg. 8 L10-25); providing the first molten material in a pressurized state at a first feed flow rate (Pg. 8L33-Pg. 9 L2) to a gear pump (Pg. 9 L12-19) to regulate a flow of the first molten material to a nozzle such that the first molten material is extruded through the nozzle at an extrusion flow rate (Pg. 9 L4-19)., but is silent on the details of the gear pump.
In the same field of endeavor, additive manufacturing, Batchelder ‘141 teaches a pair of counter rotating engaged gears within an interior cavity of a gear assembly (pump 56, Fig. 3, C6L36-52) retained by the additive manufacturing system (Figs. 1 and 3, C6L36-52); and controlling a rotation of the pair of engaged gears in the gear assembly (C6L36-52) in the layer-wise manner wherein each layer comprises a series of adjacent roads wherein the adjacent roads bond together upon a drop in temperature where the first thermoplastic based molten material solidifies (C6L54-C7L19). Batchelder ‘141 further teaches 
utilizing generated toolpaths in a plurality of layers of a digital model; determining a velocity component of a print head based upon relative changes in velocity and acceleration along the generated toolpaths wherein the print head comprises a gear assembly and moving the print head comprising the first screw pump and the gear assembly along the generated toolpaths at the determined velocity component (C5L59-C6L6, C6L54-C7L19, nozzle speed of translation)
moving the print head comprising the first screw pump and the gear assembly along the generated toolpaths at the determined velocity component; and controlling a rotation of the pair of engaged, counter-rotating gears in the gear assembly based upon the velocity component of the print head (C6L36-52, higher speed means higher flow rate required for same width.)
It would have been obvious to one of ordinary skill in the art to modify the method as taught by Batchelder ’141 to use this known gear assembly of Batchelder ‘98 in order to meter the flow of material through the assembly, being further motivated to increase flow rate for increased build speeds (C6L36-52). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

(Batchelder ‘98, Fig. 3). In the same field of endeavor, thermoplastic extrusion, Darley teaches an extrusion method wherein the first stage is a screw pump (extruder 12, Fig. 1, C3L61-C4L28) which melts the fed solid material and provides it to a gear pump (gear pump 34, C5L39-58, Fig. 1). It would have been obvious to one of ordinary skill in the art to substitute the first pressurization stage of Batchelder ‘98 and replace it with that of Darley to achieve the expected results of liquefication followed by controlled extrusion. 
With respect to claim 29, Batchelder ’98 further teaches wherein the first consumable material comprises a filament (Figs. 1-3, Pg. 9 L21-29).
With respect to claims 41 and 42, Batchelder ‘141 does not explicitly teach  when the printing head velocity goes up or down the flow rate of the extruded material is adjusted up or down respectively. However Batchelder ‘141 does teach that an increase in material flow rate allows for an increased print head velocity at the same path width (C6L36-52). As such it would have been obvious to one of ordinary skill in the art to modify the method as taught above to cause an increase / decrease in thermoplastic output when the velocity of the print head is increased or decreased respectively, being motivated to maintain bead width (C6L36-52, bead 50, C6L67-C7L6).
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder '98 (WO9719798, of record) in view of Batchelder ‘141 (US 5303141, of record) and Darley (US 5122315, of record) as applied to claim 21 above, and further in view of Garrett (US 20090208357 A1, of record).
(Fig. 1, P0041). It would have been obvious to modify the apparatus as taught by Batchelder ’98 and ‘141 with this well-known art element as it is a known method of providing movement to both of the gears to apply torque to one gear.
With respect to claim 23, the combination as applied above fails to teach wherein the pair of engaged gears are a drive gear and an idler gear, and wherein controlling the rotation of the pair of engaged gears comprises releasing a resistive torque on a shaft of the drive gear, being silent on this. In the same field of endeavor, gear pumps, Garrett teaches a drive shaft configured to generate the motorized power for rotating the first gear (Fig. 1, P0041). It would have been obvious to modify the apparatus as taught by the combination above with this well-known art element as it is a known method of providing movement to both of the gears to apply torque to one gear. It further would have been obvious to one of ordinary skill in the art that the known technique of releasing a torque would lead to the expected results of a change in the rotation of the pair of gears, due to the flow of material through the gear assembly and would therefore have been within the skill level of an ordinary one to put in practice. 
Claims 24, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder '98 (WO9719798, of record) in view of Batchelder ‘141 .
With respect to claim 24, the combination as applied above teaches a pair of gears regulating the flow of molten material in the gear cavity but fails to teach a second consumable and associated processing steps, being silent on this. In the same field of endeavor, additive manufacturing, Bender teaches an additive manufacturing method shown in Fig. 5 including feeding a second thermoplastic consumable material to a second liquefier retained by the additive manufacturing system (Fig. 5, P0042-0043); heating the fed second consumable material in the second liquefier to produce a second molten material (primary heating elements, Fig. 5, P0043-P0044); providing the second molten material in a pressurized state at a second feed flow rate along with the first molten material (P0041, P0044). It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught by the combination above by adding a second feeding and liquefying step, using the same screw pump liquefier as taught in Darley which would feed the second material into the interior cavity with a gear system. One would have been motivated to be able to gradually change the composition being 3d printed by adjusting the ratio of the two feeds (P0055). 
With respect to claim 25, Bender further teaches that the first and second consumable materials are compositionally different (P0041, P0055-P0057).
With respect to claim 27, Bender further teaches wherein the second feed flow rate is different from the first feed flow rate (P0041, P0053).
Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Batchelder '98 (WO9719798, of record) in view of Batchelder ‘141 (US 5303141, of .
With respect to claim 26, the combination as applied above fails to teach wherein the first consumable material and the second consumable material retain unmixed cross sections after being extruded through the nozzle, teaching mixing (P0046). In the same field of endeavor, FDM additive manufacturing, Gifford teaches wherein the resulting extruded materials retains distinct, unmixed cross sections upon extrusion (Figs 44A, 44C, P0330-P0333). It would have been obvious to one of ordinary skill in the art to modify the process as taught above to result in unmixed cross sections as taught by Gifford, achieving well known results in the art, being further motivated to allow coextrusion, for example to create materials that can stretch and contract (P0329). 
Claims 32, 35, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder '98 (WO9719798, of record) in view of Batchelder ‘141 (US 5303141, of record) and Darley (US 5122315, of record), and Bender (US 20150182811 A1, of record).
With respect to claim 32 Batchelder ’98 teaches a method for printing a three-dimensional part in a layer-wise manner with an extrusion-based additive manufacturing system (Fig. 1), the method comprising: feeding a first thermoplastic consumable material to a first liquefier retained by the additive manufacturing system (Fig. 3, Pg. 8 L1-9); heating the fed first thermoplastic consumable material in the first liquefier to (Fig. 3, Pg. 8 L10-25); providing the first molten material in a pressurized state at a first feed flow rate (Pg. 8L33-Pg. 9 L2) to a gear pump (Pg. 9 L12-19) to regulate a flow of the first molten material to a nozzle such that the first molten material is extruded through the nozzle at an extrusion flow rate (Pg. 9 L4-19)., but is silent on the details of the gear pump.
In the same field of endeavor, additive manufacturing, Batchelder ‘141 teaches a pair of counter rotating engaged gears within an interior cavity of a gear assembly (pump 56, Fig. 3, C6L36-52) retained by the additive manufacturing system (Figs. 1 and 3, C6L36-52); and controlling a rotation of the pair of engaged gears in the gear assembly (C6L36-52) in the layer-wise manner wherein each layer comprises a series of adjacent roads wherein the adjacent roads bond together upon a drop in temperature where the first thermoplastic based molten material solidifies (C6L54-C7L19). Batchelder ‘141 further teaches 
utilizing generated toolpaths in a plurality of layers of a digital model; determining a velocity component of a print head based upon relative changes in velocity and acceleration along the generated toolpaths wherein the print head comprises a gear assembly and moving the print head comprising the first screw pump and the gear assembly along the generated toolpaths at the determined velocity component (C5L59-C6L6, C6L54-C7L19, nozzle speed of translation)
moving the print head comprising the first screw pump and the gear assembly along the generated toolpaths at the determined velocity component; and controlling a rotation of the pair of engaged, counter-rotating gears in the gear assembly based upon (C6L36-52, higher speed means higher flow rate required for same width.)
It would have been obvious to one of ordinary skill in the art to modify the method as taught by Batchelder ’98 to use this known gear assembly of Batchelder ‘141 in order to meter the flow of material through the assembly, being further motivated to increase flow rate for increased build speeds (C6L36-52). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

The combination as applied above fails to teach wherein the liquefier is a screw pump, teaching a tractor pump (Batchelder ‘98, Fig. 3). In the same field of endeavor, thermoplastic extrusion, Darley teaches an extrusion method wherein the first stage is a screw pump (extruder 12, Fig. 1, C3L61-C4L28) which melts the fed solid material and provides it to a gear pump (gear pump 34, C5L39-58, Fig. 1). It would have been obvious to one of ordinary skill in the art to substitute the first pressurization stage of Batchelder ‘98 and replace it with that of Darley to achieve the expected results of liquefication followed by controlled extrusion. 
The combination as applied above teaches a pair of gears regulating the flow of molten material in the gear cavity but fails to teach a second consumable and associated processing steps, being silent on this. In the same field of endeavor, additive manufacturing, Bender teaches an additive manufacturing method shown in Fig. 5 including feeding a second consumable material to a second liquefier retained by the additive manufacturing system (Fig. 5, P0042-0043); heating the fed second consumable material in the second liquefier to produce a second molten material (primary heating elements, Fig. 5, P0043-P0044); providing the second molten material in a pressurized state at a second feed flow rate along with the first molten material (P0041, P0044). It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught by the combination above by adding a second feeding and liquefying step which would feed the second material into the interior cavity with a gear system. One would have been motivated to be able to gradually change the composition being 3d printed by adjusting the ratio of the two feeds (P0055). 
With respect to claim 35, Bender further teaches that the first and second consumable materials are compositionally different (P0041, P0055-P0057).
With respect to claim 37, Bender further teaches further comprising mixing the first and second molten materials in the manifold (P0046).
With respect to claim 38, Bender further teaches wherein the second feed flow rate is different from the first feed flow rate (P0041, P0053).
With respect to claim 39, the combination as applied above fails to explicitly teach wherein the extrusion flow rate is less than the first feed flow rate. However, Batchelder does mention that an uninterrupted flow and a continuous quantity of solidifiable material is required to keep flow (Claim 1) further teaching that the feed rate is controlled to prevent either starving or cavitating (C8L32-C9L20). It would have been obvious to one of ordinary skill in the art that if the extruder began to starve, this control would kick in and would cause the feed rate would be increased to more than the extrusion rate as to provide the required material to prevent stoppage. As such the prior art of record meets this claim.
(Batchelder ‘98, Fig. 2, C7L31-37).
With respect to claims 43 and 44, Batchelder ‘141 does not explicitly teach  when the printing head velocity goes up or down the flow rate of the extruded material is adjusted up or down respectively. However Batchelder ‘141 does teach that an increase in material flow rate allows for an increased print head velocity at the same path width (C6L36-52). As such it would have been obvious to one of ordinary skill in the art to modify the method as taught above to cause an increase / decrease in thermoplastic output when the velocity of the print head is increased or decreased respectively, being motivated to maintain bead width (C6L36-52, bead 50, C6L67-C7L6).

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder '98 (WO9719798, of record) in view of Batchelder ‘141 (US 5303141, of record) and Darley (US 5122315, of record) and Bender (US 20150182811 A1, of record) as applied to claim 21 above, and further in view of Garrett (US 20090208357 A1, of record).
With respect to claim 33, the combination as applied above fails to explicitly teach wherein the pair of engaged gears are a drive gear and an idler gear, and wherein controlling the rotation of the pair of engaged gears comprises applying a torque to rotate a shaft of the drive gear, being silent on this. In the same field of endeavor, gear pumps, Garrett teaches a drive shaft configured to generate the motorized power for rotating the first gear (Fig. 1, P0041). It would have been obvious to modify the 
With respect to claim 34, the combination as applied above fails to teach wherein the pair of engaged gears are a drive gear and an idler gear, and wherein controlling the rotation of the pair of engaged gears comprises releasing a resistive torque on a shaft of the drive gear, being silent on this. In the same field of endeavor, gear pumps, Garrett teaches a drive shaft configured to generate the motorized power for rotating the first gear (Fig. 1, P0041). It would have been obvious to modify the apparatus as taught by the combination above with this well-known art element as it is a known method of providing movement to both of the gears to apply torque to one gear. It further would have been obvious to one of ordinary skill in the art that the known technique of releasing a torque would lead to the expected results of a change in the rotation of the pair of gears, due to the flow of material through the gear assembly and would therefore have been within the skill level of an ordinary one to put in practice. 
Claims 36 is rejected under 35 U.S.C. 103 as being unpatentable over over Batchelder '98 (WO9719798, of record) in view of Batchelder ‘141 (US 5303141, of record) and Darley (US 5122315, of record) and Bender (US 20150182811 A1, of record) as applied to claim 35 above, further in view of Gifford (US 2018326660 A1, cited passages have support in provisional application 61/929,114 dated 1/19/2014, of record).
With respect to claim 36, the combination as applied above fails to teach wherein the first consumable material and the second consumable material retain unmixed cross sections after being extruded through the nozzle, teaching mixing (P0046). In the same  the resulting extruded materials retains distinct, unmixed cross sections upon extrusion (Figs 44A, 44C, P0330-P0333). It would have been obvious to one of ordinary skill in the art to modify the process as taught above to result in unmixed cross sections as taught by Gifford, achieving well known results in the art, being further motivated to allow coextrusion, for example to create materials that can stretch and contract (P0329). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741